                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                         ENTERED
                            IN THE UNITED STATES DISTRICT COURT                                       January 13, 2020
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                        David J. Bradley, Clerk
                                     HOUSTON DIVISION


PAMELA ONG,                                             §
                                                        §
Plaintiff,                                              §
                                                        §
v.                                                      §              Civil Action No.: 4:18-CV-3577
                                                        §
ANDREW SAUL,                                            §
COMMISSIONER OF THE                                     §
SOCIAL SECURITY ADMINISTRATION,                         §
                                                        §
Defendant.                                              §


                                    MEMORANDUM AND ORDER

        Plaintiff Pamela Ong filed this case under the Social Security Act, 42 U.S.C. §§ 405(g) for

review of the Commissioner’s final decision denying her request for supplemental security income.

Ong and the Commissioner moved for summary judgment. Dkts. 15, 16. After considering the

pleadings, the record, and the applicable law, the court DENIES Ong’s motion, GRANTS the

Commissioner’s motion, and AFFIRMS the decision of the Commissioner.1

                                                I. Background

     1. Factual and Administrative History

        Ong filed her claim for social security benefits on October 1, 2015 alleging the onset of

disability as of that date. Tr. at 11. The agency denied her claims on initial review and

reconsideration. The administrative law judge (ALJ) held video hearings on January 18, 2017 and

August 3, 2017 at which Ong and a vocational expert, Wallace A. Stanfill, testified. The ALJ

issued an unfavorable decision denying Ong benefits on September 22, 2017. The Appeals


1
  The parties have consented to the jurisdiction of this Magistrate Judge for all purposes, including entry of final
judgment. Dkt. 10.
Council denied review on July 31, 2018 and the ALJ’s decision became the final decision of the

Commissioner. See 20 C.F.R. §§ 404.984(b)(2) and 416.1484(b)(2).

   2. Standard of Review

       Federal court review of the Commissioner’s final decision to deny Social Security benefits

is limited to two inquiries: (1) whether the Commissioner applied the proper legal standard; and

(2) whether the Commissioner’s decision is supported by substantial evidence.              Garcia v.

Berryhill, 880 F.3d 700, 704 (5th Cir. 2018); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014).

When reviewing the Commissioner’s decision, the court does not reweigh the evidence, try the

questions de novo, or substitute its own judgment for that of the Commissioner. Masterson v.

Barnhart, 309 F.3d 267, 272 (5th Cir. 2002) (quoting Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.

2000)). Conflicts in the evidence are for the Commissioner to resolve, not the courts. Id.

   3. Disability Determination Standards

       The Social Security Act defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a continuous period

of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). The ALJ must follow a five-step

sequential analysis to determine whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920.

       In the first step, the ALJ decides whether the claimant is currently working or “engaged in

substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If so, the claimant

is not disabled. In the second step, the ALJ must determine whether the claimant has a severe

impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant’s impairment does

not have a de minimis impact on her ability to work, she is not disabled. Salmond v. Berryhill,

892 F.3d 812, 817 (5th Cir. 2018). The third step of the sequential analysis requires the ALJ to


                                                  2
determine whether the claimant’s severe impairment meets or medically equals one of the listings

in the regulation known as Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); 20

C.F.R. Part 404, Subpart P, Appendix 1. If so, the claimant is disabled. If not, the ALJ must

determine the claimant’s “residual functional capacity” (RFC). “The RFC is the individual’s

ability to do physical and mental tasks on a sustained basis despite limitations from her

impairments.”    Giles v. Astrue, 433 F. App’x 241, 245 (5th Cir. 2011) (citing 20 C.F.R.

§404.1545). At step four, the ALJ determines whether the claimant’s RFC permits her to perform

her past relevant work. If the answer is no, the ALJ determines at step five whether the claimant

can perform any other work that exists in the national economy. Fraga v. Bowen, 810 F.2d 1296,

1304 (5th Cir. 1987). The claimant bears the burden to prove disability at steps one through four,

but the burden shifts to the Commissioner at step five. Newton, 209 F.3d at 452-53.

   4. The ALJ’s Decision

       The ALJ performed the standard 5-step sequential analysis. The ALJ found that Ong did

not engage in substantial gainful activity after her alleged onset date of October 1, 2015. Tr. at 13.

The ALJ found that Ong had the severe impairments of “lumbar and cervical degenerative disc

disease, asthma, obesity, edema in her lower extremities, and left carpal tunnel syndrome,” none

of which met or equaled the severity of a listed impairment. Id. at 13-15.

       The ALJ next found that Ong had the residual functional capacity to perform light work,

with the following additional limitations:

       [C]laimant can stand and/or walk for no more than four hours with normal breaks
       and she can sit for six hours in an eight-hour workday. The clamant who is right
       handed can also occasionally balance, stoop, bend, kneel, crawl, crouch, and climb
       ramps and stairs, but can never climb ladders, ropes, or scaffolds. Moreover, the
       claimant can occasionally handle, finger, and feel with her left upper extremity.
       The claimant can also perform occasional bilateral overhead reaching.
       Additionally, the claimant can have occasional exposure to temperature extremes,
       damp or dry conditions, gas, fumes, dust, smoke, chemicals, hazards, dangerous
                                                  3
        equipment or machinery, and unprotected heights, and she can occasionally drive
        and use foot controls bilaterally. Finally, the claimant will need to elevate her legs
        at least 12 inches from the floor for one hour in an eight-hour workday; however,
        this one hour could coincide with breaks or a lunch period.

Id. at 16. The ALJ further found Ong could not perform her past work as a porter. Id. at 22.

However, based on the testimony of a vocational expert in response to a hypothetical question, the

ALJ concluded at step five of his analysis that Ong was capable of making a successful adjustment

to other work that exists in significant numbers in the national economy, and thus was not disabled

under the Act. Id. at 23.

                                           II. Analysis

        Ong asserts two errors in her Motion for Summary Judgment: (1) the ALJ erred in failing

to find her urinary incontinence and urgency to be a severe impairment; and (2) the ALJ erred in

giving little weight to the consulting examiner’s opinion, which the ALJ had requested after the

first hearing.

        A. The ALJ did not err in finding Plaintiff’s urinary incontinence non-severe.

        At step two of his sequential analysis, the ALJ found:

        The claimant also has the following non-severe impairment: mixed urinary
        incontinence, stress predominate (Ex. 28F/5). However, treatment notes indicated
        that the claimant underwent physical therapy for this impairment (Ex. 31F). It was
        also noted that the claimant’s incontinence was doing well with medications (Ex.
        5F/12-13, 23; 13F/7, 20; 29F/13). Thus, this impairment is non-severe, as it is only
        a slight abnormality, which has such a minimal effect on the claimant that it would
        not be expected to interfere with her ability to work irrespective of age, education,
        or work experience.

Tr. at 13. The ALJ cited the correct legal standard in the Fifth Circuit for a severity determination.

See Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (“Re-stated, an impairment is severe

if it is anything more than a slight abnormality that would not be expected to interfere with a

claimant’s ability to work.”). The ALJ must consider all impairments, including those that are not


                                                  4
severe, in making an RFC determination. Giles v. Astrue, 433 F. App’x 241, 245 (5th Cir. 2011);

see also Villa v. Sullivan, 895 F.2d 1019, 1023-24 (5th Cir. 1990). Therefore, when the ALJ does

not stop his analysis at step 2 the severity ruling is not a basis for remand if his ultimate disability

ruling is supported by substantial evidence. Herrera v. Comm’r of Soc. Sec., 406 F. App’x 899,

903 (5th Cir. 2010) (Because the ALJ did not decide Herrera’s case at step two, but rather concluded

that Herrera retained the residual functional capacity to do other work, “the ALJ’s failure to assess

the severity of Herrera’s anxiety or learning impairments at step two is not a basis for remand.”);

McFarland v. Saul, No. 4:18-CV-00711-O, 2019 WL 3927298, at *5 (N.D. Tex. Aug. 20, 2019)

(“[A]pplication of harmless error analysis is appropriate in cases where the ALJ proceeds past step

two in the sequential evaluation process and considers the impairments in the subsequent stages

of the five-step analysis.”); Garcia v. Berryhill, 880 F.3d 700, 705 n.6 (5th Cir. 2018) (“Any error

at step two would likewise be harmless, given that the ALJ concluded at step four, on the basis of

substantial evidence, that Garcia retained the ability to perform his past relevant work as a produce

broker.”).

       The ALJ did not stop at step 2 and made his disability ruling at step 5 of the sequential

analysis. Therefore, the ALJ did not err if his RFC determination is supported by substantial

evidence. The ALJ noted that “the claimant testified that she urinates frequently, as she goes to

the bathroom about two times per hour.” Tr. at 16-17. However, “[t]he ALJ found the medical

evidence more persuasive than the claimant’s own testimony [and those] are precisely the kinds of

determinations that the ALJ is best positioned to make.” Falco v. Shalala, 27 F.3d 160, 164 (5th

Cir. 1994). The references to Ong’s frequent urination are based on Ong’s self-reporting. The

only testing for urinary issues evidenced in the medical record is a CST (cough stress test)

performed in June 2017, which was negative. Tr. at 1234. The medical evidence indicates that


                                                   5
her urinary issues improved with medication. Tr. at 13, 829, 840. Ong’s physical therapist reported

that with treatment Ong should return to normal functioning, Tr. at 1350, and Ong testified that

physical therapy seems to help her condition. Tr. at 331.

       In addition to referencing medical evidence indicating Plaintiff’s condition is not as severe

as she alleges, the ALJ explained that Ong “has described daily activities, which are inconsistent

with her complaints of disabling symptoms and limitations.” Id. at 17. Specifically, he noted that

she prepares meals, cleans, makes her bed, and does laundry; uses public transportation, shops in

stores, and attends church; is able to handle money, pay bills, count change, handle a savings

account, and use a check book or money order; she reads, watches television, does word searches;

spends time with others, gets along with family, friends, neighbors, and others. Id.

       In short, the ALJ found that Ong’s subjective allegations regarding the severity of her

urinary incontinence were inconsistent with the record as a whole. It is the ALJ’s province to

weigh all of the evidence to determine a claimant’s RFC. See Greenspan v. Shalala, 38 F.3d 232,

238 (5th Cir. 1994) (“The power to judge and weigh evidence includes the power to disregard, and

we must uphold that determination if supported by substantial evidence.”). The court finds no

reversible error by the ALJ on this point.

       B. The ALJ did not err in according little weight to consulting examiner’s opinion.

       At the first hearing on January 18, 2017, the ALJ concluded that certain of Ong’s conditions

appeared to be worsening. He ordered a consultative examination by an orthopedic doctor,

including a low back x-ray, as well as a spirometry (breathing) test to help assess her asthma. Tr.

at 302-03.

       Dr. Daryl K. Daniel examined Ong on February 10, 2017. He submitted a medical source

statement opining that Ong could lift and carry 50 pounds occasionally and 20 pounds frequently;


                                                 6
could stand for 2 hours, walk for 2 hours, and sit for 8 hours in an 8-hour work day; and had few

additional postural, manipulative, or environmental limitations. Tr. at 1109-1117. The ALJ gave

Dr. Daniel’s opinion partial weight because the objective medical evidence supports

the standing and walking limitations, but “the evidence also supports that the claimant has greater

lifting, postural, environmental, reaching, and manipulative limitations.” Tr. at 21.

       Dr. V. Leroy Willits examined Ong on February 10, 2017. He also submitted a medical

source statement. Dr. Willits opined that Ong could lift and carry 20 pounds frequently; could sit

and stand for three hours, walk for one hour, and lie down for one hour in an 8-hour workday;

requires the use of a cane to ambulate; could frequently reach in all directions, including overhead,

as well as handle, finger, feel, push, and pull with her right upper extremity; could occasionally

push, pull, and reach in all directions, including overhead, with her left upper extremity, but could

never handle, finger, or feel with the left extremity; could never operate foot controls; could

occasionally stoop but never balance, kneel, crouch, crawl, climb stairs, ramps, ladders or

scaffolds; could never be exposed to unprotected heights, moving mechanical parts, humidity,

wetness, dusts, odors, fumes, pulmonary irritants, extreme temperatures, and occasionally be

exposed to vibration; and could never operate a motor vehicle. Tr. at 1123-1133. The ALJ gave

little weight to Dr. Willits’s opinion “because the objective medical evidence does not support the

extreme limitations” therein, “including the sitting limitations and the need to lie down as well as

the severe postural and environmental limitations.” Tr. at 22. Further, many of the limitations in

Dr. Willits’ statement are inconsistent with his own examination findings, such as that she was in

no acute distress, her lungs were clear to auscultation, she did not have edema in her extremities,

she was able to get up and down off the examination table without obvious difficulty and could

sit, stand, move about, and pick up light objects off the floor. Id.


                                                  7
       Plaintiff cites no authority for her contention that the ALJ erred in giving little weight to

Dr. Ellis’s opinion because he ordered the consultative examination. The ALJ need not accept any

medical opinion in its entirety but rather must determine Plaintiff’s RFC based on the record as a

whole. Gray v. Astrue, No. 1:09-CV-0101-BI, 2011 WL 856941, at *5 (N.D. Tex. Mar. 11, 2011)

(“The RFC assessment is based upon “all of the relevant evidence in the case record, including,

but not limited to, medical history, medical signs, and laboratory findings; the effects of treatment;

and reports of daily activities, lay evidence, recorded observations, medical source statements, and

work evaluations.” Emphasis in original). It is the ALJ’s job to assess all the objective and

subjective evidence, and to resolve conflicts in the evidence. Martinez v. Chater, 64 F.3d 172, 174

(5th Cir. 1995). In addition to the opinion of Dr. Daniel, Plaintiff’s medical records, and Plaintiff’s

activities of daily living, the ALJ also properly considered and gave partial weight to the opinions

of State Agency medical consultants, Dr. Kavitha Reddy and Dr. Patty Rowley, both of whom

opined that Ong could perform light work with some additional limitations. Tr. at 19-20. Plaintiff

takes issue with the weight the ALJ placed on Dr. Willits’s report, but it is the ALJ’s task and not

this Court’s to determine the weight of a consultative examiner’s report. Garcia v. Colvin, 622 F.

App’x 405, 409 (5th Cir. 2015). The court concludes that the ALJ did not commit reversible error

in according little weight to the opinion of Dr. Willits.

                                  III.    Conclusion and Order

       For the reasons discussed above, the court DENIES Ong’s motion, GRANTS the

Commissioner’s motion, and AFFIRMS the final decision of the Commissioner.

Signed on January 13, 2020, at Houston, Texas.



                                                                 Christina A. Bryan
                                                            United States Magistrate Judge
                                                  8
